it be said to charge the offense for which the defendant was convicted." Id.
                (internal quotation marks omitted).
                            Here, the amended information informed Nelson of the State's
                theory that Nelson committed burglary by entering the victim's apartment
                while in the possession of a firearm with the intent to commit assault
                and/or battery.   See NRS 205.0600), (4). We concludeS that the burglary
                charge in the amended information was sufficiently clear so as to apprise
                Nelson of the theories of prosecution and allow him to prepare a defense.
                See NRS 173.075(1), (2); Laney, 86 Nev. at 179, 466 P.2d at 670. Contrary
                to Nelson's claim, the amended information did not permit the State to
                change its theory of prosecution during trial, and the record does not
                support Nelson's assertion that the State alleged a "number of theories"
                for the burglary charge during closing argument. To the extent that
                Nelson contends that the information should have included the means or
                manner of assault and/or battery, Nelson fails to demonstrate that the
                lack of specificity as to assault and/or battery rendered the information
                deficient. See Bullis v. State, 83 Nev. 175, 176, 426 P.2d 423, 423 (1967)
                ("Since the primary concern in a burglary indictment is with the unlawful
                entry, the intended [assault or battery] need not therein be described with
                the same specificity that might be required in charging the offense of
                [assault or battery]"). Accordingly, we conclude that the amended
                information was sufficient to support the judgment of conviction.
                            Second, Nelson argues that the district court abused its
                discretion in denying his motion to set aside the verdict and enter a
                judgment of acquittal because the verdict was inconsistent. A motion for a
                judgment of acquittal must be filed "within 7 days after the jury is
                discharged." NRS 175.381(2). Because Nelson filed his motion 35 days

SUPREME COURT
        OF
     NEvADA
                                                      2
(0) 1947A
                after the jury returned its verdict and was discharged, the motion was
                untimely and the district court did not have authority to grant it.   See id.;
                cf. Ross v. Giacomo, 97 Nev. 550, 553, 635 P.2d 298, 300 (1981), abrogated
                in part on other grounds by Winston Prods. Co. v. DeBoer, 122 Nev. 517,
                524, 134 P.3d 726, 731 (2006).
                            Third, Nelson contends that there was insufficient evidence to
                support the conviction for burglary with the use of a deadly weapon. His
                sole argument in this regard is that because the jury acquitted him of
                battery, there was insufficient evidence that he committed burglary. This
                argument relies on Nelson's mistaken belief that to be convicted of
                burglary, he had to have actually committed the offense of battery when
                he entered the apartment. However, as the plain language of the burglary
                statute makes clear, Nelson needed only to have the intent to commit a
                felony, in this case battery and/or assault, when he entered the apartment.
                NRS 205.060(1). Nelson provides no argument as to how the elements of
                burglary were not proven or how the evidence adduced at trial was
                insufficient to support the conviction. See Maresca v. State, 103 Nev. 669,
                673, 748 P.2d 3, 6 (1987) ("It is appellant's responsibility to present
                relevant authority and cogent argument; issues not so presented need not
                be addressed by this court."). Therefore, we decline to consider his
                conclusory challenge to the sufficiency of the evidence.
                            Fourth, Nelson claims that the district court's instruction to
                the jury about the specific intent required for burglary was inadequate.
                His sole argument in support of this claim is that the jury must have been
                confused about the intent instruction because it acquitted him of battery
                but convicted him of burglary. Because Nelson failed to object to the
                instruction below, we review for plain error. Green v. State, 119 Nev. 542,

SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A
                545, 80 P.3d 93, 95 (2003). The district court properly instructed the jury
                on general intent, the elements of burglary, and the specific intent
                required for burglary. Nelson's challenge to the specific intent instruction
                appears to rely on his mistaken belief about the elements of burglary, and
                he fails to demonstrate that the jury instructions were misleading or
                erroneous.
                             Fifth, Nelson argues that the district court violated the
                prohibition against double jeopardy by imposing a harsher sentence for his
                carrying-a-concealed-firearm conviction than it imposed in his original
                judgment of conviction. 2 We disagree. Because Nelson's original
                judgment of conviction was reversed and his case was remanded for a new
                trial, Nelson v. State, Docket No. 61951 (Order of Reversal and Remand,
                July 22, 2013), the district court's imposition of a greater sentence upon
                reconviction did not violate double jeopardy principles, see North Carolina
                v. Pearce, 395 U.S. 711, 719-26 (1969), overruled in part on other grounds
                by Alabama v. Smith, 490 U.S. 794 (1989). Nelson's reliance on Dolby v.
                State, 106 Nev. 63, 787 P.2d 388 (1990), and Wilson v. State, 123 Nev. 587,
                170 P.3d 975 (2007), is misplaced. Neither of those cases involved an
                increased sentence upon retrial; rather,     Dolby involved a sentencing
                correction initiated sua sponte by the district court, 106 Nev. at 65, 787

                      2 Nelson  was initially convicted and sentenced to 12-48 months in
                prison for the offense of carrying a concealed firearm. However, this court
                reversed the judgment of conviction on appeal and remanded for a new
                trial because Nelson was denied his right to represent himself. Nelson v.
                State, Docket No. 61951 (Order of Reversal and Remand, July 22, 2013).
                Upon retrial, Nelson was again found guilty of carrying a concealed
                firearm and the district court sentenced him to 24-60 months in prison on
                that count.



SUPREME COURT
        OF
     NEVADA
                                                     4
(0) 1947A
                 P.2d at 389, and Wilson involved a resentencing mandated on appeal after
                 the defendant's conviction was partially vacated, 123 Nev. at 589-90, 170
                 P.3d at 976. In those situations, this court held that "when a court is
                 forced to vacate an unlawful sentence on one count, the court may not
                 increase a lawful sentence on a separate count."    Wilson, 123 Nev. at 594,
                 170 P.3d at 979 (quoting Dolby, 106 Nev. at 65, 787 P.2d at 389). That
                 holding is not applicable here because all of Nelson's sentences were
                 vacated on appeal and thus the sentence imposed by the district court on
                 retrial was a new sentence and not an increase of an existing lawful
                 sentence.
                             Finally, Nelson contends that the district court erred in
                 allowing the State to inform the district court at the sentencing hearing
                 about the jury's reasons for acquitting Nelson of battery based on the
                 State's post-verdict discussion with the jurors. He asserts that evidence of
                 the jury's mental processes was inadmissible for any purpose under NRS
                 50.065. Nelson did not object below, and we conclude that Nelson has
                 failed to demonstrate any error in this regard. See Green, 119 Nev. at 545,
                 80 P.3d at 95. After the district court denied Nelson's motion to set aside
                 the verdict, the State, in response to Nelson's argument that the jury
                 acquitted him of battery because they found that he acted in self-defense,
                 informed the district court that the jurors had indicated during the post-
                 verdict discussion that the acquittal was based on insufficient evidence of
                 battery, not on self-defense. Given that the State made this statement
                 after the district court denied the motion to set aside verdict, Nelson
                 cannot show that the mental processes of the jurors had any impact on the
                 district court's ruling. And, regardless of this evidence, the district court
                 had no authority to grant Nelson's untimely motion, as discussed above.

SUPREME COURT
      OF
    NEVADA
                                                       5
(0) I947A cato
                  Nelson makes no allegation, and the record does not support, that the
                  district court considered evidence of the jurors' mental processes in
                  imposing sentence.
                              For the foregoing reasons, we conclude that no relief is
                  warranted and we
                              ORDER the judgment of convriction AFFIRMED.



                                                                               J.
                                                    Saitta

                                                                 tivc-1
                                                                               J.
                                                    Gibbons


                                                          Poth                 J.
                                                    Pickering




                  cc:   Hon. James M. Bixler, District Judge
                        Nguyen & Lay
                        Attorney General/Carson City
                        Clark County District Attorney
                        Eighth District Court Clerk




SUPREME COURT
      OF
    NEVADA
                                                      6
(0) 1947A 9fec)